BASKIN, Judge
(dissenting).
I dissent from the majority opinion because this court, in reversing the trial court’s decision without assigning a reason, has impermissibly designated itself the fact-finder. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Shaw v. Shaw, 334 So.2d 13 (Fla.1976). If this court is inclined to conduct trials de novo, it seems futile to assign any proceedings to the trial court prior to appellate review. In this case, especially, I believe the appellate court overstepped its appropriate role; the litigants did not agree on the facts and it was incumbent upon the trial court, not the appellate court, to resolve disputed issues of fact. The trial court exercised its discretion in conformity with the law and, since no abuse of discretion was demonstrated, its order should be affirmed.